UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended September 30, 2013 Commission File Number: 333-169531 EMPIRE GLOBAL GAMING, INC. (Exact name of registrant as specified in its charter) Nevada 27-2529852 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 Woodside Avenue Bellport, New York 11713 (Address of principal executive offices) (Zip code) (877) 643-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 57,301,000 shares of common stock outstanding as of November 8, 2013. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 - 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4 CONTROLS AND PROCEDURES 10 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A. RISK FACTORS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. MINE SAFETY DISCLOSURES 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 EXHIBITS 2 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses - Inventory Total current assets OTHER ASSETS Equipment, net of accumulated depreciation of$1,400 and $800, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Total current liabilities LONG TERM LIABILITIES: Note payable - Stockholder TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock: $0.001 par value; 980,000,000 authorized, 57,301,000 and 50,801,000 shares issued and outstanding as of September30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these interim financial statements. 3 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (UNAUDITED) For the three months ended For the nine months ended From inception May 11, 2010 to September 30, September 30, September 30, September 30, September 30, REVENUES $ COST OF GOODS SOLD 24 GROSS PROFIT GENERAL & ADMINISTRATIVE EXPENSES: NET LOSS $ ) $ ) $ ) $ ) $ ) Net loss per common share -basic and diluted $ ) $ ) $ ) $ ) Weighted average of common shares outstanding The accompanying notes are an integral part of these interim financial statements. 4 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (UNAUDITED) From inception For the nine months ended May 11, 2010 to September 30, 2013 September 30, 2012 September 30, 2013 Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net cash used in operating activities: Stock for services - Depreciation - Changes in operating assets and liabilities: Accounts receivable - ) - Inventory ) ) Prepaid legal fees - - Accounts payable Net cash used in operating activities ) ) ) Cash Flows From Investing Activities Acquisition of equipment - - ) Net cash used in investing activities - - ) Cash Flows From Financing Activities: Proceeds from note payable - Stockholder - Proceeds from issuance of common stock - - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH ) ) CASH AT BEGINNING OF THE PERIOD - CASH AT THE END OF THE PERIOD $ $ $ Non-Cash Transactions: Contributed inventory $
